Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 26, 2020.
Claims 11-24 are currently pending and have been examined. 
Claims 1-10 have been cancelled.
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102017219695.5, filed on November 06, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-21, 23, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 15, 16, 20, and 21 specifically, recites the limitation “additional lead vehicle,” for “2nd-order subclusters”  however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “additional lead vehicle” here. Would adding an additional lead vehicle for the 2nd-order subclusters not be the equivalent of creating another main cluster if there is another lead vehicle added in? As currently presented, claims 15, 16, 20, and 21 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if an “additional lead vehicle” is just being added on to a 2nd-order subcluster to form another main cluster. It should be made clear what the difference between adding an “additional lead vehicle” is to creating additional main clusters.
Claim(s) 15, 17-20, 23, and 24 specifically, recite the limitation “and/or,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “and/or” here. It is difficult to understand what is required and what is not required with the use of both “and” and “or.” As currently presented, claims 15, 17-20, 23, and 24  fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if “and/or” is optional only, using just “or” in the interpretation. It should be made clear if the limitations are required or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US20100256835) in view of Tarkiainen et al. (US20200064140), hereinafter Tarkiainen.
Regarding claim 11:
While Mudalige discloses:
A method for maneuvering vehicles in clusters, the method comprising; (see at least [0151], [0152], and Figure 27)
forming a first main cluster, wherein the first main cluster comprises at least two 1st- order subclusters each having at least one cluster vehicle, and wherein the first main cluster has a first cluster formation with a predefined cluster length; (see at least [0152])
determining a first lead vehicle for the first main cluster from the cluster vehicles;
maneuvering the first main cluster, wherein the cluster vehicles of the first main cluster orient themselves with respect to the first lead vehicle; (see at least [0152] and [0153])
Mudalige does not specifically state having a maximum cluster length, however, Tarkiainen teaches:
and wherein the first cluster formation is maintained for the first main cluster for as long as a maximum length of the first main cluster is less than or equal to a sum of the predefined cluster length and a tolerance length; (see at least [0077])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tarkiainen into the invention of Mudalige to not only include vehicle clustering and maneuvering as Mudalige discloses but also include having a maximum cluster length as taught by Tarkiainen, with a motivation of creating a more maneuverable and safer system that is able to group multiple vehicles together in subgroups to better control them as they move along the path. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 12-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US20100256835), in view of Tarkiainen et al. (US20200064140), hereinafter Tarkiainen, and in further view of Okamoto (US20140316671).
Regarding claim 12:
While Mudalige discloses vehicle clustering and maneuvering, Mudalige does not specifically state having additional clusters within clusters, however, Okamoto teaches:
wherein at least one of the 1st-order subclusters has at least two 2nd-order subclusters each having at least one cluster vehicle; (see at least [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okamoto into the invention of Mudalige to not only include vehicle clustering and maneuvering as Mudalige discloses but also include having additional clusters within clusters as taught by Okamoto, with a motivation of creating a more maneuverable and safer system that is able to group multiple vehicles together in subgroups to better control them as they move along the path. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
While Mudalige discloses vehicle clustering and maneuvering, Mudalige does not specifically state having a maximum cluster length, however, Tarkiainen teaches:
a 2nd-order subcluster is excluded from the first main cluster if the maximum length of the first main cluster is greater than the sum of the predefined cluster length and the tolerance length; (see at least [0077])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tarkiainen into the invention of Mudalige to not only include vehicle clustering and maneuvering as Mudalige discloses but also include having a maximum cluster length as taught by Tarkiainen, with a motivation of creating a more maneuverable and safer system that is able to group multiple vehicles together in subgroups to better control them as they move along the path. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13:
While Mudalige discloses vehicle clustering and maneuvering, Mudalige does not specifically state having additional, smaller clusters with different vehicles within clusters, however, Okamoto teaches:
wherein the first main cluster has different types of vehicle and the predefined cluster length corresponds to the length of the longest 1st-order subcluster; (see at least [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okamoto into the invention of Mudalige to not only include vehicle clustering and maneuvering as Mudalige discloses but also include having additional, smaller clusters with different vehicles within clusters as taught by Okamoto, with a motivation of creating a more maneuverable and safer system that is able to group multiple different kinds of vehicles together in subgroups to better control them as they move along the path. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14:
While Mudalige discloses:
forming a second main cluster for cluster vehicles, wherein the second main cluster has a second cluster formation; (see at least [0151] and Figure 27)
determining a second lead vehicle for the second main cluster from the cluster vehicles; (see at least [0152])
maneuvering the first main cluster and the second main cluster, wherein the cluster vehicles of the first main cluster orient themselves with respect to the first lead vehicle and the cluster vehicles of the second main cluster orient themselves with respect to the second lead vehicle; (see at least [0086] and [0104])
Mudalige does not specifically state having additional, smaller clusters added to other clusters, however, Okamoto teaches:
wherein the 2nd-order subcluster excluded from the first main cluster is furthermore incorporated into the second main cluster; (see at least [0043] and [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okamoto into the invention of Mudalige to not only include vehicle clustering and maneuvering as Mudalige discloses but also include state having additional, smaller clusters added to other clusters as taught by Okamoto, with a motivation of creating a more maneuverable and safer system that is able to group multiple vehicles together in subgroups to better control them as they move along the path. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15:
While Mudalige discloses vehicle clustering and maneuvering, Mudalige does not specifically state having additional lead vehicles, however, Okamoto teaches:
determining an additional lead vehicle for at least one of the 2nd-order subclusters from the cluster vehicles of the first main cluster and/or of the second main cluster; (see at least [0042])
wherein maneuvering the first main cluster and/or the second main cluster comprises maneuvering the at least one 2nd-order subcluster, wherein the cluster vehicles of the respective 2nd-order subcluster orient themselves with respect to the respective additional lead vehicle; (see at least [0042], [0045], and [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okamoto into the invention of Mudalige to not only include vehicle clustering and maneuvering as Mudalige discloses but also include state having additional lead vehicles as taught by Okamoto, with a motivation of creating a more maneuverable and safer system that is able to control multiple vehicles together to better control them as they move along the path. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16:
With respect to claim 16, all limitations have been analyzed in view of the method of claim 15 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in the method of claim 15 therefore, claim 16 is also rejected over the same rationale as claim 15.
Regarding claim 17:
While Mudalige discloses vehicle clustering and maneuvering, Mudalige does not specifically state clustering depending on vehicle dimensions and driving area, however, Okamoto teaches:
wherein the first cluster formation and/or the second cluster formation are determined depending on vehicle dimensions of the respective cluster vehicles and the driving area available for travel; (see at least [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okamoto into the invention of Mudalige to not only include vehicle clustering and maneuvering as Mudalige discloses but also include state clustering depending on vehicle dimensions and driving area as taught by Okamoto, with a motivation of creating a more maneuverable and safer system that is able to group vehicles depending on size and space available to better control them as they move along the path. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 22:
With respect to claim 22, all limitations have been analyzed in view of the method of claim 17 and it has been determined that claim 22 does not teach or define any other new limitations beyond those recited in the method of claim 17 therefore, claim 22 is also rejected over the same rationale as claim 17.
Regarding claim 18:
Mudalige discloses:
wherein, when the first main cluster and/or the second main cluster is formed, the cluster vehicles are arranged independently of predefined driving lanes and/or predefined minimum distances between the cluster vehicles; (see at least [0152])
Regarding claim 23:
With respect to claim 23, all limitations have been analyzed in view of the method of claim 18 and it has been determined that claim 23 does not teach or define any other new limitations beyond those recited in the method of claim 18 therefore, claim 23 is also rejected over the same rationale as claim 18.
Regarding claim 20:
Mudalige discloses:
wherein the first main cluster and/or the second main cluster have cluster positions corresponding to the first cluster formation or the second cluster formation; (see at least [0069])
wherein, in the case of traffic driving on the left-hand side, at least one of the following actions is performed; (see at least [0057])  Page 5 of 9Application No. To be determined Attorney Docket No. 080437.PD129US 
determining the cluster vehicle at the front left cluster position, in the direction of travel, of the first main cluster as first lead vehicle; determining the cluster vehicle at the front left cluster position, in the direction of travel, of the second main cluster as second lead vehicle; and determining the cluster vehicle at the front left cluster position, in the direction of travel, of a 2nd-order subcluster as additional lead vehicle; (see at least [0128])
and wherein, in the case of traffic driving on the right-hand side, at least one of the following actions is performed; (see at least [0057])
determining the cluster vehicle at the front right cluster position, in the direction of travel, of the first main cluster as first lead vehicle; determining the cluster vehicle at the front right cluster position, in the direction of travel, of the second main cluster as second lead vehicle; and determining the cluster vehicle at the front right cluster position, in the direction of travel, of a 2nd-order subcluster as additional lead vehicle; (see at least [0128])
Regarding claim 21:
Mudalige discloses:
wherein at least one of the following actions is performed: determining the cluster vehicle that has the highest degree of automation from the first main cluster as first lead vehicle of the first main cluster; determining the cluster vehicle that has the highest degree of automation from a 2nd- order subcluster as additional lead vehicle; and determining the cluster vehicle that has the highest degree of automation from the second main cluster as second lead vehicle of the second main cluster; (see at least [0080])

Allowable Subject Matter
Claims 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. The claim is allowable due to the “at least one wing mirror” being folded in when the vehicle becomes a part of a cluster. It is deemed to be unique to this application.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Miller, JR. et al. (US20180190119) discloses of a platoon management control system and method that can detect non-platooning vehicles within or adjacent to the platoon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669   

/JESS WHITTINGTON/Examiner, Art Unit 3669